IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60386
                         Summary Calendar
                        __________________


GUSTAVO VARGAS-URIBE,
a/k/a Gustavo Vargas,

                                     Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                     Respondent.



                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                             A29 398 896
                        - - - - - - - - - -
                           April 12, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The record does not show that Gustavo Vargas-Uribe filed a

formal application for suspension of deportation; thus, Vargas-

Uribe has failed to establish that the Board of Immigration

Appeals (BIA) abused its discretion when it denied his request to

remand the deportation proceedings to the Immigration Judge.

Ogbemudia v. INS, 988 F.2d 595, 600 (5th Cir. 1993).

     This court cannot consider the evidence Vargas-Uribe has

submitted with his appellate brief because he did not present it

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-60386
                               -2-

to the Immigration Judge or the BIA.   Miranda-Lores v. INS, 17
F.3d 84, 85 (5th Cir. 1994).   Although the court may order a

remand to consider additional material evidence pursuant to

28 U.S.C. § 2347(c), remand is not appropriate in this case

because Vargas-Uribe has failed to show reasonable grounds for

his failure to submit this evidence to the BIA.   Id.

     PETITION FOR REVIEW DENIED.